TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO.  03-03-00061-CV



Southern County Mutual Insurance Company, Appellant


v.


Charles Choukalos, Appellee





FROM THE DISTRICT COURT OF TRAVIS  COUNTY, 98TH JUDICIAL DISTRICT, 
NO. GN 022247, HONORABLE W. JEANNE MEURER., JUDGE PRESIDING


M E M O R A D U M   O P I N I O N


	The parties have filed an agreed motion to dispose of this case pursuant to a
settlement agreement.  The parties request that this Court reverse and remand the trial court's
judgment to allow for entry of a final judgment consistent with their settlement agreement.
	The judgment of the trial court is reversed and the cause remanded for the entry of
final judgment consistent with the parties' settlement agreement.  Tex. R. App. P. 43.2(d).


  
					Mack Kidd, Justice
Before: Justices Kidd, Patterson and Puryear
Reversed and Remanded on Agreed Motion
Filed:   July 24, 2003